DETAILED ACTION
Summary
Claims 45-67 are pending in the application. Claims 45-67 are rejected under 35 USC 112(b). Claims 45-67 are rejected under 35 USC 103.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 45, 47, 49, 54, 62, 63, 65, and 67 objected to because of the following informalities:
Claim 45 recites “the tracking unit” in lines 6, 7, 8, 10, 13, 17, 18, and 20. It should recite “the optical tracking unit”.
Claim 45 recites “energy providing device” in line 3. It should recite “an energy providing device”.
Claim 45 recite “the position and/or orientation” in lines 9-10. It should recite “a position and/or an orientation”.
Claim 45 recites “relatively to the tracking unit” in line 10. It should recite “relative to the tracking unit”.
Claim 45 recites “the process data” in line 12. It should recite “the processed sensor data”.
Claim 45 recites “wherein the wireless communication device connecting the tracking unit with the marker and allowing data being transmitted between the tracking unit and the marker” in lines 17-18. It should recite “wherein the wireless communication device is configured to connect the tracking unit with the marker and to allow data to be transmitted between the tracking unit and the marker”.
Claim 45 recites “relatively to the tracking unit” in line 20. It should recite “relative to the tracking unit”.
Claim 45 does not end in a period.
Claim 47 recites “the battery pack integrated in a same housing as the optical tracking unit” in line 2. It should recite “the battery pack integrated in the single housing”.
Claim 47 recites “orremovably” in line 3. It should recite “or removably”.
Claim 47 recites “the housing” in line 3. It should recite “the single housing”.
Claim 49 recites “a 3D position”. It should recite “a three-dimensional (3D) position”.
Claim 54 recites “IEEE”. Acronyms should be defined in the claims before the first instance. The claim should recite “Institute of Electrical and Electronics Engineers (IEEE)”.
Claim 62 recites “the deterministic wireless packet transmission technology”. It should recites “the deterministic packet transmission technology”.
Claim 63 recites “and tracking unit clock” in line 2. It should recite “and the tracking unit clock”.
Claim 65 recites “an marker position and/or orientation” in line 3. It should recite “the marker position and/or orientation”.
Claim 65 recites “the speed of the optical sensor”. It should recite “a speed of the optical sensor”.
Claim 67 recites “A surgical device combined with an optical tracking system as defined in claim 45”. It should recite “A surgical device combined with the optical tracking system as defined in claim 45”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45-67 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites “an optical tracking unit including a sensor and a tracking unit clock, a processing unit and energy providing device, the optical tracking unit, the sensor and the processing unit integrated in a single housing”. The optical tracking unit includes both the sensor and the tracking unit clock. The states that the optical tracking unit and the sensor are integrated in the single housing. It is not clear whether the tracking unit clock is also integrated into a single housing (because it is a part of the optical tracking unit) or if it is not in the housing (as the claim explicitly claimed that the sensor, also a part of the optical tracking unit, is in the housing). Clarification is required. For the purposes of examination, the claim will be interpreted as the tracking unit clock also being integrated into the single housing.
Claim 45 recites “data processing” in line 12. It is not clear if this is referring to “data processing” set forth in line 10, or if this is setting forth a new data processing step. Clarification is required. For the purposes of examination, the claim will be interpreted as reciting “the data processing”.
Claim 45 recites the limitation "the communication channel" in line 14.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as reciting “a communication channel”.
Claim 45 recites “optimized to the communication channel”. It is not clear what it means for the system to be “optimized” to the channel. Clarification is required. For the purposes of examination, if data is sent over a wireless channel, it will be considered to be optimized to the wireless channel.
Claim 45 recites “wherein data processing is carried out by the processing unit such that the processed data transmitted by the wireless communication device between the tracking unit and the display device is optimized to the communication channel; or wherein the marker includes a marker sensor generating marker data and having a marker sensor clock, wherein the wireless communication device connecting the tracking unit with the marker and allowing data being transmitted between the tracking unit and the marker, and wherein the sensor detects the marker such that the position and/or orientation of the marker relatively to the tracking unit is determined by a data processing of sensor data and/or of marker data, and wherein during the data processing data timestamps are synchronized in real time to compensate a difference in time between different marker sensor clocks”. It is not clear which limitations are encompassed by the or (e.g. is it [wherein data processing is carried out by the processing unit such that the processed data transmitted by the wireless communication device between the tracking unit and the display device is optimized to the communication channel]; or [wherein the marker includes a marker sensor generating marker data and having a marker sensor clock, wherein the wireless communication device connecting the tracking unit with the marker and allowing data being transmitted between the tracking unit and the marker, and wherein the sensor detects the marker such that the position and/or orientation of the marker relatively to the tracking unit is determined by a data processing of sensor data and/or of marker data, and wherein during the data processing data timestamps are synchronized in real time to compensate a difference in time between different marker sensor clocks] or only the first “wherein” clause after the or included and everything after required [wherein data processing is carried out by the processing unit such that the processed data transmitted by the wireless communication device between the tracking unit and the display device is optimized to the communication channel]; or [wherein the marker includes a marker sensor generating marker data and having a marker sensor clock]). Clarification is required. For the purposes of examination, the claim will be interpreted as “a wireless communication device connecting the tracking unit with the display device and allowing data to be transmitted between the tracking unit and the display device, [wherein the sensor is configured to detect the marker so that the position and/or orientation of the marker relatively to the tracking unit is determined by data processing of sensor data, and wherein data processing is carried out by the processing unit such that the processed data transmitted by the wireless communication device between the tracking unit and the display device is optimized to the communication channel;] or [wherein the marker includes a marker sensor generating marker data and having a marker sensor clock, wherein the wireless communication device connecting the tracking unit with the marker and allowing data being transmitted between the tracking unit and the marker, and wherein the sensor detects the marker such that the position and/or orientation of the marker relatively to the tracking unit is determined by a data processing of sensor data and/or of marker data, and wherein during the data processing data timestamps are synchronized in real time to compensate a difference in time between different marker sensor clocks used]).
Claim 45 recites “wherein the sensor detects the marker” in line 19. It is not clear if “the sensor” is the “marker sensor” or the sensor do the “optical tracking unit”. Clarification is required. For the purposes of examination, the latter definition will be used. 
Claim 45 recites “data processing” in line 20. It is not clear if this is referring to “a data processing” set forth in line 10, or if this is setting forth a new data processing step. Clarification is required. For the purposes of examination, the claim will be interpreted as reciting “the data processing”.
Claim 45 recites “sensor data” in line 20. It is not clear if this is referring to “sensor data” set forth in line 11, or if this is setting forth new sensor data. Clarification is required. For the purposes of examination, the claim will be interpreted as reciting “the sensor data”. 
Claim 45 recites “marker data” in line 21. It is not clear if this is referring the “marker data” set forth in line 15, or if this is setting forth new marker data. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 45 recites “different marker sensor clocks” in line 23. It is not clear if this includes “a marker sensor clock” set forth in line 15, or if this is setting forth new marker sensor clocks. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the marker sensor clock previously set forth.
Claim 48 recites “wherein the optical tracking unit includes at least two sensors”. It is not clear if this includes “a sensor” set forth in claim 45, or if this is setting forth two additional sensors. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 52 recites “transmit data”. It is not clear if this data is the marker data set forth in claim 45, or if this is setting forth new data. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 52 recites the limitation "the sensing phase" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as stating “a sensing phase”.
Claim 54 recites “a Li-Fi standard”. It is not clear what Li-Fi standard is being referred to. For the purposes of examination, the claim will be interpreted as “Li-Fi”.
Claim 55 recites “a time difference of clocks”. It is not clear if “clocks” is referring to the “tracking unit clock” and “marker sensor clock” of claim 45, or if it setting forth new clocks. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 55 recites “a corresponding marker data”. It is not clear if this is referring to marker data set forth in claim 45, or if this is setting forth new marker data. Clarification is required. For the purposes of examination, the “corresponding marker data” will be interpreted as marker data obtained substantially simultaneous with the acquisition of the sensor data.
Claim 57 recites “common physical signals”. It is not clear what the “common physical signals” is referring to, or what the “common physical signals” are. Clarification is required. For the purposes of examination, the claim will be interpreted as correlating the same type of signal from, which is neither sensor data nor optical data.
Claim 57 recites “sensor data”. It is not clear if this is referring to the sensor data set forth in claim 45, or if this is setting forth new sensor data. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 59 recites “sensor data”. It is not clear if this is referring to the sensor data set forth in claim 45, or if this is setting forth new sensor data. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 59 recites “marker data”. It is not clear if this is referring to the marker data set forth in claim 45, or if this is setting forth new marker data. Clarification is required. For the purposes of examination, the former definition will be used.
Claim 61 recites “wherein the wireless communication device includes an optical or near-infrared communication”. It is not clear what “an optical or near infrared communication” means. For the purposes of examination, the claim will be interpreted as using optical method or near-infrared methods to communicate.
Claim 63 recites “wherein the tracking unit clock is transferred to the marker via the deterministic packet transmission technology and tracking unit clock is further transferred on the data bus”. It is not clear how a clock, a physical object, can be transferred via a data bus. Clarification is required. For the purposes of examination, the “clock” will be interpreted as a timing signal.
Claim 64 recites “wherein marker position and/or orientation provided by the optical tracking unit and marker sensor data”. It is not clear if this is setting forth new “marker position and/orientation” data, or if this is referring to the “marker position and/or orientation data” produced by the sensor set forth in claim 45. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 64 recites “wherein marker position and/or orientation provided by the optical tracking unit and marker sensor data”. It is not clear if this is setting forth new “marker position and/orientation” data, or if this is referring to the “marker position and/or orientation data” produced by the marker sensor set forth in claim 45. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 64 recites “wherein marker position and/or orientation provided by the optical tracking unit and marker sensor data”. It is not clear whether the marker position and/or orientation data is produced by both the optical tracking unit and marker sensor data, or if the optical tracking unit and marker sensor data output different marker positions and/or orientations. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 65 recites “wherein marker position and/or orientation provided by the optical tracking unit and marker sensor data”. It is not clear if this is setting forth new “marker position and/orientation” data, or if this is referring to the “marker position and/or orientation data” produced by the sensor set forth in claim 45. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 65 recites “wherein marker position and/or orientation provided by the optical tracking unit and marker sensor data”. It is not clear if this is setting forth new “marker position and/orientation” data, or if this is referring to the “marker position and/or orientation data” produced by the marker sensor set forth in claim 45. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 65 recites “wherein marker position and/or orientation provided by the optical tracking unit and marker sensor data”. It is not clear whether the marker position and/or orientation data is produced by both the optical tracking unit and marker sensor data, or if the optical tracking unit and marker sensor data output different marker positions and/or orientations. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 65 recites “update rate is higher than the speed of the optical sensor”. It is not clear how the update rate can be compared to a speed. Clarification is required. For the purposes of examination, the claim will be interpreted as the speed referring to an acquisition rate of the optical sensor.
Claim 65 recites the limitation "the optical sensor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the claim will be interpreted as referring to “the sensor” of the optical tracking unit.
Claim 66 recites “wherein the system is portable”. It is not clear if “the system” is referring to the entire optical tracking system (i.e. optical tracking unit, markers, display) or if it is only referring to the “optical tracking unit”. Clarification is required. For the purposes of examination, the claim will be interpreted as referring to the entire system.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45, 46, 48, 50-52, 55, 61, 64, 66, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Faul et al. (U.S Patent 6,608,688) B1 in view of Birkenbach et al. (U.S PGPub 2002/0123687 A1), Faul et al. (U.S PGPub 2012/0086953 A1) (Faul’953), and Avinash (U.S PGPub 2006/0058604 A1).
Regarding Claim 45, Faul teaches an optical tracking system (Abstract) for medical applications, comprising: 
an optical tracking unit (Fig. 1, 30) including a sensor (Fig. 1, 31) (Col 4, lines 20-28) and a tracking unit clock (Fig. 1, 132) (Col 6, lines 13-17) a processing unit (Fig. 1, 32)
a marker for attachment to an object or to a person (Fig. 1, 18) (Col 3-4, lines 63-8); 
a display device receiving data from the tracking unit (Fig. 1, 38) (Col 4, lines 31-48); and 
wherein the sensor is configured to detect the marker so that the position and/or orientation of the marker relatively to the tracking unit is determined by data processing of sensor data (Col 4, lines 20-48) or 
wherein the marker having a marker sensor clock (Col 6, lines 13-17), 
wherein the wireless communication device connecting the tracking unit with the marker and allowing data being transmitted between the tracking unit and the marker (Col 5, lines 6-8) and 
wherein the sensor detects the marker such that the position and/or orientation of the marker relatively to the tracking unit is determined by a data processing of sensor data and/or of marker data (Col 4, lines 20-48).
Faul fails to explicitly teach the optical tracking sensor including an energy providing device, a wireless communication device connecting the tracking unit with the display device and allowing data to be transmitted between the tracking unit and the display device, or wherein data processing is carried out by the processing unit such that the processed data transmitted by the wireless communication device between the tracking unit and the display device is optimized to the communication channel.
Birkenbach teaches a system for medical treatment (Abstract). This system has cameras (optical tracking units) [0009]+[0011] use a battery (energy providing device) to power the optical tracking unit [0024]. This system also uses wireless communication devices to connect the tracking unit with the display device and allow data to be transmitted between the tracking unit and display device (Fig. 4, 42) [0022]+[0028]+[0030]. This system processes image sensor data transmitted by the wireless communication device between the tracking unit (camera) and display device so the video signal is compressed (optimized to the communication channel) [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Faul to include power the tracking unit via a battery and communicate between the optical tracking unit and the display device wirelessly because this allows the system to eliminate wires, thereby improving freedom of movement for clinicians, removing a failure point of the system by eliminating the need for cables, and reducing the preparation need to set up the surgical suite, as recognized by Birkenbach [0003]-[0004].
The combination is silent regarding the optical tracking unit, the sensor and the processing unit integrated in a single housing.
Faul’953 teaches an optical tracking system (Abstract). This system has the optical tracking unit (Fig. 1, 130), sensor (Fig. 1, 131), and processing unit (Fig. 1, 132) is location in a single housing [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the separate systems of Faul with all of the optical tracking unit, sensor, and processing unit located in a single housing, as taught Faul’953, as the substitution for one known optical tracking system with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the optical tracking unit, sensor, and processing unit located in a single housing rather than multiple housings are reasonably predictable.
While Faul does discuss the importance of having the clocks synchronized (Col 6, lines 13-17), the combination fails to explicitly teach a marker sensor generating marker data or wherein during the data processing data timestamps are synchronized in real time to compensate a difference in time between different marker sensor clocks.
Avinash teaches a system for hybrid surgical tracking (Abstract). This system employs an optical tracking system [0004] and an inertial tracking system [0004] [0044]. This system is able to process time stamps between different imaging modalities to compensate for a difference in acquisition time [0039] (registering the data based on time is considered synchronizing the timestamps). This registration occurs during surgery [0029], which suggests it is occurring in real time.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to include a marker sensor generating marker data or compensating a difference in time between clocks, as taught by Avinash, because this allows for multiple positioning techniques to be used, increasing the accuracy of the system [0007]-[0008].
Regarding Claim 46, the combination of references teaches the inventions substantially as claimed. Faul fails to explicitly teach wherein the display device includes a tablet computer.
Faul’953 teaches the display device can be a table computer [0029].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the display device of Faul for it to be a table computer, as taught by Faul’953, as the substitution for one known display device with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of a tablet computer functioning as a display device are reasonably predictable.
Regarding Claim 48, the combination of reference teaches the invention substantially as claimed. Faul further teaches wherein the optical tracking unit includes at least 2 sensors (Fig. 1, 31) (Col 4, lines 20-24).
Regarding Claim 50, the combination of references teaches the invention substantially as claimed. Faul further teaches wherein the sensor includes a camera (Fig. 1, 31) (Col 4, lines 20-24).
Regarding Claim 51, the combination of references teaches the invention substantially as claimed. Faul further teaches wherein the marker includes a fiducial made of light generating elements (Fig. 1, 18) (Col 3, lines 63-66).
Regarding Claim 52, the combination of references teaches the invention substantially as claimed. Faul further teaches wherein the light generating elements are both used to transmit data (Col 7, lines 22-42) and used as fiducials during the sensing phase (Col 4, lines 20-48) (the markers are able to be used to identify what the object is via flashing (transmit data), or determine the position of the object in space (used as fiducials) during a sensing phase (i.e. whenever the camera is in use).
Regarding Claim 55, the combination of references teaches the invention substantially as claimed. The combination of Faul, Birkenbach, and Faul’953 fails to explicitly teach wherein a time difference of clocks between the sensor data and a corresponding marker data is determined.
Avinash teaches that the time stamps from the various are compared, and matched based on the timestamp [0039]. In other words, if there is a difference in time, as determined by the comparison, the different data is not matched, and if there is not a difference in time, the time data is matched.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to determine a difference in time between clocks, as taught by Avinash, because this allows for multiple positioning techniques to be used, increasing the accuracy of the system [0007]-[0008].
Regarding Claim 61, the combination of references teaches the invention substantially as claimed. The combination of Faul and Birkenbach is silent regarding wherein the wireless communication device includes an optical or near-infrared communication.
Faul’953 teaches that the wireless communication between the controller and markers can be infrared [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the substitute the wireless communication of Faul to be an infrared communication, as taught by Faul’953, as the substitution for one known wireless communication method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using infrared to wirelessly communicate are reasonably predictable.
Regarding Claim 64, the combination of references teaches the invention substantially as claimed. The combination of Faul, Birkenbach, and Faul’954 fails to explicitly teach wherein marker position and/or orientation provided by the optical tracking unit and marker sensor data are merged to provide an improved marker position and/or orientation.
Avinash teaches that the tracking data from the different imaging modalities are merged in order to obtain a more accurate position/orientation of the target [0088].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to merge the data from the different tracking modalities, as taught by Avinash, because this allows for multiple positioning techniques to be used, increasing the accuracy of the system [0007]-[0008].
Regarding Claim 66, the combination of references teaches the invention substantially as claimed. The combination of references teaches the invention substantially as claimed. Faul further teaches a probe with markers being portable (Col 3, lines 49-66).
Faul is silent regarding wherein the system is portable.
Birkenbach teaches all the elements of the system are wireless, which allows them to be moved around (i.e. portable) [0008]+[0020]+[0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Faul to include power the tracking unit via a battery and communicate between the optical tracking unit and the display device wirelessly because this allows the system to eliminate wires, thereby improving freedom of movement for clinicians, removing a failure point of the system by eliminating the need for cables, and reducing the preparation need to set up the surgical suite, as recognized by Birkenbach [0003]-[0004].
Regarding Claim 67, the combination of references teaches the invention substantially as claimed. Faul further teaches that the system can be used in medical applications (Col 5, lines 51-56). Faul is silent the medical application is a surgical device.
Birkenbach teaches using wireless optical tracking with at least an endoscope (a surgical device) [0018]-[0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the medical application of Faul to use a surgical device, as taught by Birkenbach, as the substitution for one known medical application with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results or tracking the surgical device as the medical application are reasonably predictable. The other features of claim 45 are rejected for substantially the same reasons as detailed above.

Claims 47 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Birkenbach, Faul’53, and Avinash as applied to claim 45 above, and further in view of Carrat et al. (U.S PGPub 2012/0259204 A1).
Regarding Claim 47, the combination of references teaches the invention substantially as claimed. Faul fails to explicitly teach wherein the energy providing device includes a battery pack.
Birkenbach teaches a system for medical treatment (Abstract). This system has cameras (optical tracking units) [0009]+[0011] use a battery (energy providing device) to power the optical tracking unit [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Faul to include power the tracking unit via a battery and communicate between the optical tracking unit and the display device wirelessly because this allows the system to eliminate wires, thereby improving freedom of movement for clinicians, removing a failure point of the system by eliminating the need for cables, and reducing the preparation need to set up the surgical suite, as recognized by Birkenbach [0003]-[0004].
Birkenbach is silent regarding the battery pack being integrated in a same housing as the optical tracking unit.
Carrat teaches a system for determining the position of the instrument (Abstract). This system powers cameras for tracking with batteries integrated in the same housing as the camera [0097] (Pg. 5, Col 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the battery location of Birkenbach so it is located in the same housing as the camera, as taught by Carrat, as the substitution for one known battery location with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the battery located in the same housing as the sensor are reasonably predictable.
Regarding Claim 53, the combination of references teaches the invention substantially as claimed. The combination is silent regarding wherein the tracking unit includes an attachment mechanism to attach a surgical drape.
Carrat teaches a system for determining the position of the instrument (Abstract). This system contains a camera (Fig. 2, 7), which allows for a blister to attach a surgical drape to the camera [0097] (Pg. 5, Col 1).
It would have been obvious to one of ordinary skill in the art to modify the optical tracking system of the combination of include an attachment mechanism to attach a surgical drape, as taught by Carrat, because this allows the camera to remain sterile without obstructing the view of the camera, increasing the safety of the procedures, as recognized by Carrat [0097] (Pg. 5, Col 1).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Birkenbach, Faul’953, and Avinash as applied to claim 45 above, and further in view of Sheffer et al. (U.S PGPub 2007/0038059 A1).
Regarding Claim 49, the combination of references teaches the invention substantially as claimed. Faul further teaches wherein the marker includes a fiducial (Fig. 1, 18), a 3D position of the fiducial is computed (Col 4, lines 20-48).
Faul is silent regarding the position being computed using triangulation.
Sheffer teaches a 3D tracking system (Abstract). This system calculates the position of fiducials in an optical system using triangulation [0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the position determining technique of Faul to be a triangulation technique, as taught by Sheffer, as the substitution for one known localization technique with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results or localizing the fiducials using triangulation are reasonably predictable.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Birkenbach, Faul’953, and Avinash as applied to claim 45 above, and further in view of Kendrick (U.S PGPub 2008/0161682 A1).
Regarding Claim 54, the combination of references teaches the invention substantially as claimed. While Birkenbach does teach that the wireless transmission is over standards including Bluetooth, the combination is silent regarding wherein the wireless communication is performed via a physical layer based on a IEEE 802.11 standard, a IEEE 802.15 standard, or Li-Fi standard.
Kendrick teaches a medical tracking system (Abstract). This system wirelessly connects the components using IEEE 802.11 [0046].
It would have been obvious to one of ordinary skill in the art to substitute the wireless connection of the combination with IEEE 802.11, as taught by Kendrick, as the substitution for one known wireless connection technology with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using IEEE 802.11 to wirelessly connect the system are reasonably predictable.

Claims 56 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Birkenbach, Faul’953, and Avinash as applied to claim 45 above, and further in view of Picard et al. (U.S PGPub 2013/0064427 A1).
Regarding Claim 56, the combination of references teaches the invention substantially as claimed. While Avinash recognizes that the secondary sensor can by inertial sensors, the combination fails to explicitly teach wherein the marker sensor includes data from a three-axis accelerometer and a three-axis gyroscope that is part of the marker data.
Picard teaches a system for combining position data from different tracking devices (Abstract). This system uses both optical and inertial tracking systems to track and object [0007]. The inertial tracking system includes a three axis accelerometer and a three axis gyroscope [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an accelerometer and gyroscope, as taught by Picard, because this allows for better tracking of the object with more frequent updates, as recognized by Picard [0006].
Regarding Claim 65, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein a marker position and/or orientation provided by the optical tracking unit and marker sensor data are merged to provide a marker position and/or orientation at a higher update rate than the speed of the optical sensor.
Picard teaches a system for combining position data from different tracking devices (Abstract). This system combines the image data from a “fast” updating tracking system (inertial) [0057] and a “slow” updating tracking system (optical) in order to provide a higher update rate for the “slow” tracking system [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to combine the data from both inertial and optical tracking systems, as taught by Picard, because this allows for better tracking of the object with more frequent updates, as recognized by Picard [0006].

Claim 57, 58, 60, 62, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Birkenbach, FAul’953, and Avinash as applied to claim 45 above, and further in view of Greenberg (U.S PGPub 2011/0214030 A1).
Regarding Claims 57 and 58, the combination of references teaches the invention substantially as claimed. Faul fails to explicitly teach wherein a synchronization timestamp is estimated by correlation of common physical signals that can be retrieved independently from optical data and sensor data, wherein the common physical signals include acceleration, velocity and/or position.
Avinash teaches that position is a common physical signal that can be retrieved independent from the optical and sensor data [0022]+[0089]+[0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system to determine a difference in time between clocks, as taught by Avinash, because this allows for multiple positioning techniques to be used, increasing the accuracy of the system [0007]-[0008].
Greenberg teaches a system for wireless synchronization of location data (Abstract). This system recognized that a common method for timestamp synchronization is to estimate a correlation between common signals [0014]+[0016].
It would have been obvious to one of ordinary skill in the art to synchronize the timestamps by correlating a common signal in time, as taught by Greenberg, because this provides a method of synchronization with impacting other parameters, as recognized by Greenberg [0014]. It further would have been obvious to one of ordinary skill that this common event that is correlated is the position determined by the different imaging modalities, as taught by Avinash, because this represents one of the common events captured by the different tracking modalities.
Regarding Claim 60, the combination of references teaches the invention substantially as claimed. The combination fails to teach wherein the wireless communication device includes a deterministic packet transmission technology.
Greenberg teaches a system for wireless synchronization of location data (Abstract). Greenberg teaches that the wireless communication of the data packets must be deterministic [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the wireless communication be deterministic, as taught by Greenberg, because that increases the accuracies of the system by insuring that the time which the wireless data is transmitted is the actual time the data was transmitted, increasing the reliability of the system, as recognized by Greenberg [0064].
Regarding Claim 62, the combination of references teaches the invention substantially as claimed. Faul further teaches wherein the light generating elements are both used to transmit data (Col 7, lines 22-42) and used as fiducials during the sensing phase (Col 4, lines 20-48) (the markers are able to be used to identify what the object is via flashing (transmit data), or determine the position of the object in space (used as fiducials) during a sensing phase (i.e. whenever the camera is in use).
The combination of Faul, Birkenbach, Faul’953, and Avinash, fails to explicitly teach the deterministic wireless packet transmission technology is using the light generating elements.
Greenberg teaches a system for wireless synchronization of location data (Abstract). Greenberg teaches that the wireless communication of the data packets must be deterministic [0068].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the wireless communication using the light generating elements be deterministic, as taught by Greenberg, because that increases the accuracies of the system by insuring that the time which the wireless data is transmitted is the actual time the data was transmitted, increasing the reliability of the system, as recognized by Greenberg [0064].
Regarding Claim 63, the combination of references teaches the invention substantially as claimed. Faul further teaches that the markers contain electronics and a clock which can be wirelessly synced with the optical tracking clock (wherein the tracking unit clock is transferred to the marker) (Col 6, lines 13-31).
The combination of Faul, Birkenbach, Faul’953, and Avinash, fails to is silent regarding wherein the marker further includes a data bus, the transfer occurs via the deterministic packet transmission technology and tracking unit clock is further transferred on the data bus.
Greenberg teaches a system for wireless synchronization of location data (Abstract). Greenberg teaches that the wireless communication of the data packets must be deterministic [0068]. Greenberg further teaches that data is commonly transferred via a data bus [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to have the wireless communication be deterministic, as taught by Greenberg, because that increases the accuracies of the system by insuring that the time which the wireless data is transmitted is the actual time the data was transmitted, increasing the reliability of the system, as recognized by Greenberg [0064]. It further would have been obvious for the marker to include a data bus to transfer received data, such as the tracking clock signal, as the substitution for one known data transfer method with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of using a data bus to transfer the received clock signal at the marker of the combination are reasonably predictable.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Faul in view of Birkenbach, FAul’953, and Avinash as applied to claim 45 above, and further in view of Picard and Abovitz (U.S PGPub 2013/0053648 A1).
Regarding Claim 59, the combination of references teaches the invention substantially as claimed. While Avinash teaches registering data based on a common timestamp, Avinash fails to explicitly teach wherein sensor data or marker data is either interpolated or extrapolated to fit a common timestamp.
Picard teaches that there is an offset or latency that occurs between data acquired from a camera and data acquired from an inertial sensor [0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an accelerometer and gyroscope, as taught by Picard, because this allows for better tracking of the object with more frequent updates, as recognized by Picard [0006].
Abovitz teaches that data between discrete time points in an optical system can be filled in via interpolation [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing to modify the combined system to correct latency which occurs between data with different timestamps, as recognized by Picard, by interpolating data between the timestamps, as recognized by Avinash, because this smooths the data between the gaps and it ensure that the discrete data is continuous, improving the representation on the display, as recognized by Abovitz [0022].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thomas et al. (U.S Patent 9,294,265 B2), which teaches a method for wirelessly synchronizing clocks.
Bai et al. (U.S Patent 10,144,637 B2), which teaches a method of wirelessly tracking an object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793